Exhibit 10.1

 

UNITED STATES OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

 

Written Agreement by and between

Docket No. 10-146-WA/RB-HC

COMMUNITY VALLEY BANCORP

Chico, California

 

and

 

FEDERAL RESERVE BANK

OF SAN FRANCISCO

San Francisco, California

 

WHEREAS, Community Valley Bancorp, Chico, California (“Community Valley”), a
registered bank holding company, owns and controls Butte Community Bank, Chico,
California (the “Bank”), a state-chartered nonmember bank, and various nonbank
subsidiaries;

 

WHEREAS, it is the common goal of Community Valley and the Federal Reserve Bank
of San Francisco (the “Reserve Bank”) to maintain the financial soundness of
Community Valley so that Community Valley may serve as a source of strength to
the Bank;

 

WHEREAS, Community Valley and the Reserve Bank have mutually agreed to enter
into this Written Agreement (the “Agreement”); and

 

WHEREAS, on July 20, 2010, the board of directors of Community Valley, at a duly
constituted meeting, adopted a resolution authorizing and directing John F.
Coger to enter into this Agreement on behalf of Community Valley, and consenting
to compliance with each and every provision of this Agreement by Community
Valley and its institution-affiliated parties, as defined in sections 3(u) and
8(b)(3) of the Federal Deposit Insurance Act, as amended (the “FDI Act”) (12
U.S.C. §§ 1813(u) and 1818(b)(3)).

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, Community Valley and the Reserve Bank agree as follows:

 

Source of Strength

 

1.             The board of directors of Community Valley shall take appropriate
steps to fully utilize Community Valley’s financial and managerial resources,
pursuant to Section 225.4 (a) of Regulation Y of the Board of Governors of the
Federal Reserve System (the “Board of Governors”) (12 C.F.R. § 225.4(a)), to
serve as a source of strength to the Bank, including, but not limited to, taking
steps to ensure that the Bank complies with the Consent Order entered into with
the Federal Deposit Insurance Corporation (the “FDIC”) and the California
Department of Financial Institutions on May 11, 2010, and any other supervisory
action taken by the Bank’s federal or state regulator.

 

Dividends and Distributions

 

2.             (a)     Community Valley shall not declare or pay any dividends
without the prior written approval of the Reserve Bank and the Director of the
Division of Banking Supervision and Regulation (the “Director”) of the Board of
Governors of the Federal Reserve System (the “Board of Governors”).

 

(b)     Community Valley shall not directly or indirectly take dividends or any
other form of payment representing a reduction in capital from the Bank without
the prior written approval of the Reserve Bank.

 

(c)     Community Valley and its nonbank subsidiaries shall not make any
distributions of interest, principal, or other sums on subordinated debentures
or trust preferred securities without the prior written approval of the Reserve
Bank and the Director.

 

(d)     All requests for prior approval shall be received by the Reserve Bank at
least 30 days prior to the proposed dividend declaration date, proposed
distribution on subordinated debentures, and required notice of deferral on
trust preferred securities. All requests shall contain, at a minimum, current
and projected information on Community Valley’s capital, earnings, and cash
flow; the Bank’s capital, asset quality, earnings, and allowance for loan and
lease losses (the “ALLL”); and identification of the sources of funds for the
proposed payment or distribution. For requests to declare or pay dividends,
Community Valley must also demonstrate that the requested declaration or payment
of dividends is consistent with the Board of Governors’ Policy Statement on the
Payment of Cash Dividends by State Member Banks and Bank Holding Companies,
dated November 14, 1985 (Federal Reserve Regulatory Service, 4-877 at page
4-323).

 

Debt and Stock Redemption

 

3.             (a)     Community Valley and any nonbank subsidiary shall not,
directly or indirectly, incur, increase, or guarantee any debt without the prior
written approval of the Reserve Bank. All requests for prior written approval
shall contain, but not be limited to, a statement regarding the purpose of the
debt, the terms of the debt, and the planned source(s) for

 

--------------------------------------------------------------------------------


 

debt repayment, and an analysis of the cash flow resources available to meet
such debt repayment.

 

(b)     Community Valley shall not, directly or indirectly, purchase or redeem
any shares of its stock without the prior written approval of the Reserve Bank.

 

Capital Plan

 

4.             Within 45 days of this Agreement, Community Valley shall submit
to the Reserve Bank an acceptable written plan to maintain sufficient capital at
Community Valley on a consolidated basis. The plan shall, at a minimum, address,
consider, and include:

 

(a)     The consolidated organization’s and the Bank’s current and future
capital requirements, including compliance with the Capital Adequacy Guidelines
for Bank Holding Companies: Risk-Based Measure and Tier 1 Leverage Measure,
Appendices A and D of Regulation Y of the Board of Governors (12 C.F.R. Part
225, App. A and D) and the applicable capital adequacy guidelines for the Bank
issued by the FDIC;

 

(b)     the adequacy of the Bank’s capital, taking into account the volume of
classified credits, concentrations of credit, ALLL, current and projected asset
growth, and projected retained earnings;

 

(c)     the source and timing of additional funds necessary to fulfill the
consolidated organization’s and the Bank’s future capital requirements;

 

(d)     supervisory requests for additional capital at the Bank or the
requirements of any supervisory action imposed on the Bank by the FDIC; and

 

(e)     the requirements of section 225.4(a) of Regulation Y of the Board of
Governors (12 C.F.R. § 225.4(a)) that Community Valley serve as a source of
strength to the Bank.

 

5.             Community Valley shall notify the Reserve Bank, in writing, no
more than 30 days after the end of any quarter in which any of the consolidated
organization’s capital ratios fall below the approved plan’s minimum ratios.
Together with the notification, Community Valley shall submit an acceptable
capital plan that details the steps Community Valley will take to increase the
consolidated organization’s capital ratios to or above the approved plan’s
minimums.

 

Cash Flow Projections

 

6.             Within 30 days of this Agreement, Community Valley shall submit
to the Reserve Bank a written statement of its planned sources and uses of cash
for debt service, operating expenses, and other purposes (“Cash Flow
Projection”) for 2010. Community Valley shall submit to the Reserve Bank a Cash
Flow Projection for each calendar year subsequent to 2010 at least one month
prior to the beginning of that calendar year.

 

--------------------------------------------------------------------------------


 

Compliance with Laws and Regulations

 

7.             (a) In appointing any new director or senior executive officer,
or changing the responsibilities of any senior executive officer so that the
officer would assume a different senior executive officer position, Community
Valley shall comply with the notice provisions of section 32 of the FDI Act (12
U.S.C. § 1831i) and Subpart H of Regulation Y of the Board of Governors (12
C.F.R. §§ 225.71 et seq.).

 

(b) Community Valley shall comply with the restrictions on indemnification and
severance payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and
Part 359 of the FDIC’s regulations (12 C.F.R. Part 359).

 

Progress Reports

 

8.             Within 30 days after the end of each calendar quarter following
the date of this Agreement, the board of directors shall submit to the Reserve
Bank written progress reports detailing the form and manner of all actions taken
to secure compliance with the provisions of this Agreement and the results
thereof, and a parent company only balance sheet, income statement, and, as
applicable, report of changes in stockholders’ equity.

 

Approval and Implementation of Plan

 

9.             (a)           Community Valley shall submit a written capital
plan that is acceptable to the Reserve Bank within the applicable time period
set forth in paragraph 4 of this Agreement. (b) Within 10 days of approval by
the Reserve Bank, Community Valley shall adopt the approved capital plan. Upon
adoption, Community Valley shall promptly implement the approved plan, and
thereafter fully comply with it.

 

(c)           During the term of this Agreement, the approved capital plan shall
not be amended or rescinded without the prior written approval of the Reserve
Bank.

 

Communications

 

10.           All communications regarding this Agreement shall be sent to:

 

(a)

Mr. Ken Szyndel

 

Examining Manager

 

Banking Supervision & Regulation

 

Federal Reserve Bank of San Francisco

 

101 Market Street, Stop 945

 

San Francisco, California 94105

 

--------------------------------------------------------------------------------


 

(b)

Mr. John F. Coger

 

President and Chief Executive Officer

 

Community Valley Bancorp

 

1360 East Lassen Avenue

 

Chico, California 95973

 

Miscellaneous

 

11.           Notwithstanding any provision of this Agreement, the Reserve Bank
may, in its sole discretion, grant written extensions of time to Community
Valley to comply with any provision of this Agreement.

 

12.           The provisions of this Agreement shall be binding upon Community
Valley and its institution-affiliated parties, in their capacities as such, and
their successors and assigns.

 

13.           Each provision of this Agreement shall remain effective and
enforceable until stayed, modified, terminated, or suspended in writing by the
Reserve Bank.

 

14.           The provisions of this Agreement shall not bar, estop, or
otherwise prevent the Board of Governors, the Reserve Bank, or any other federal
or state agency from taking any other action affecting Community Valley, the
Bank, any nonbank subsidiary of Community Valley, or any of their current or
former institution-affiliated parties and their successors and assigns.

 

15.           Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this
Agreement is enforceable by the Board of Governors under section 8 of the FDI
Act (12 U.S.C. § 1818).

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the 23rd day of July, 2010.

 

 

COMMUNITY VALLEY BANCORP  

 

FEDERAL RESERVE BANK OF SAN FRANCISCO

 

 

 

 

 

 

By:

/s/ John F. Coger

 

By:

/s/ Kenneth R. Binning

 

 

 

 

 

John F. Coger

 

Kenneth R. Binning

President/CEO

 

Vice President

 

--------------------------------------------------------------------------------

 